Citation Nr: 9902336	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and appellant's mother and sister


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
November 1958.

By rating action of October 1961, the RO denied service 
connection for a nervous disorder.  In a December 1990 
decision, the Board of Veterans Appeals (Board) denied 
service connection for an acquired psychiatric disorder.  The 
Board determined that an acquired psychiatric disorder had 
not been incurred in or aggravated by service, and that the 
evidence submitted since the October 1961 RO rating action 
did not provide a new factual basis warranting service 
connection for an acquired psychiatric disorder.

This current appeal first came before the Board on appeal 
from a December 1993 rating action in which the RO found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disorder.  The veteran appealed and was afforded a hearing at 
the RO in July 1994.  His claim was denied by the hearing 
officer in a November 1994 Supplemental Statement of the Case 
(SSOC).  The case was remanded by the Board in October 1996 
for evidentiary development.  The requested development has 
been accomplished and the case has now been returned to the 
Board for further appellate consideration.


REMAND

The text of the October 1996 Board remand is incorporated 
herein by reference for the purpose of factual background.

At the time of the last Board remand in October 1996, there 
were several treatment records which had not been associated 
with the claims folder.  In addition, the veteran had 
testified at his July 1994 RO hearing that he was being 
treated for a psychosis, diagnosed as schizophrenia.  He 
further stated that a Dr. Harry J. Ross at the Irene Stacy 
Community Mental Health Center had told him that his current 
diagnosis was paranoid schizophrenia because of the 
problems he had in the Navy.  For this reason, and 
consistent with the holding of the United States Court 
Veterans Appeals (Court) in Littke v. Derwinski,1 Vet. 
App. 90 (1990), and 38 C.F.R. § 3.103 (a) (1998), the case 
was remanded for evidentiary development.

Pursuant to the remand, records of VA hospitalization from 
December 1974 to March 1975 were received.  The discharge 
summary noted a passive, aggressive personality disorder with 
immature features, and an adjustment reaction to adult life.

VA outpatient treatment records from the Pittsburgh 
(Highland), Pennsylvania VA Medical Center (VAMC) were 
received showing psychiatric treatment for the period from 
October 1995 through June 1996.  Appellate review of these 
records shows various diagnoses including schizophrenia, 
schizoaffective disorder, and rule out schizophrenia.  There 
is no statement in these records which relates any current 
psychiatric pathology to military service.

Private psychiatric treatment records from the Irene Stacy 
Community Mental Health Center were received for the period 
from 1988 to 1995.  Diagnoses included mixed personality 
disorder with passive-aggressive, dependent, compulsive, 
paranoid and narcissistic features.  The staff psychiatrist 
indicated that the veterans personality disorder was deep-
seated and multifaceted.  In 1990, the veteran was noted to 
have an anxiety disorder, not otherwise specified in addition 
to the main diagnosis of personality disorder.  In December 
1995, the veteran was discharged due to his failure to attend 
medical checks and therapy sessions.

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Veterans Appeals (Court) has held that, once 
a denial of service connection has become final, the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is new and material.  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veterans claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

The Board notes that, until recently, the caselaw of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in 
light of all the evidence of record, there was a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would 
change the outcome in the prior determination.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991); see Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  However, 
the United States Court of Appeals for the Federal Circuit 
has recently held that this judicially created standard is 
inconsistent with the language of section 3.156(a) of 
VA regulations, cited above, and has overruled the extension 
of the Manio analysis that was first articulated by the Court 
in Colvin, supra.  See Hodge v. West, 155 F. 3d. 1356 (1998).  
Inasmuch as the September 1997 SSOC furnished by the RO to 
the veteran and his representative was based, in part, on the 
standard which was struck down in Hodge, supra, a remand is 
warranted to allow the RO to apply the standards set forth 
therein.  The Board notes that the September 1997 SSOC 
applied the correct standard of review at the time it was 
issued, because the Hodge case was not decided by the United 
States Court of Appeals for the Federal Circuit until 
September 16, 1998.  However, this fact does not change the 
requirement that this case be remanded again.

There is also documentation in the claims folder which 
reflects that he veteran is currently in receipt of 
Supplemental Security Income (SSI) benefits from the Social 
Security Administration. The Board notes in this regard that 
SSI benefits under Title XVI of the Social Security Act (as 
compared with Title II disability benefits) may also be 
awarded on the basis of physical or mental disability and are 
considered to be Social Security Disability benefits.  The 
Court has held that in such instances, and with regard to the 
issue before the Board on appeal, the decision awarding 
disability benefits and the medical records underlying the 
award of Social Security Disability benefits must be obtained 
and reviewed by VA.  Massors v. Derwinski, 2 Vet.App. 181 
(1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

The case is REMANDED to the RO for the following action:

1.  The RO should obtain a complete copy 
of the veterans file with the Social 
Security Administration, including a copy 
the decision awarding disability benefits 
and a copy of all medical records 
associated with the veterans application 
which supported the award of such 
benefits.

2.  Thereafter, RO should review the 
record and readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for an acquired 
psychiatric disorder.  The RO is directed 
to make a decision on the issue based 
only on consideration of the holding in 
Hodge, supra, and on 38 C.F.R. § 3.156.

If the determination remains adverse to the veteran, both the 
appellant and his representative should be provided with a 
Supplemental Statement of the Case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to comply with a precedent decision of the Court 
and to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
